DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 January 2014, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 13 December 2019, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
converting an input question into a vector form using trained word embeddings;
constructing a type similarity matrix using a predetermined ontology; and
determining a score for all possible types for the input question, based on the input question in vector form and the type similarity matrix.
These limitations recite certain methods of organizing human activity, such as commercial or legal interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a payment for an item is received. This represents a marketing or sales activity which is a commercial or legal interaction and falls under certain methods of organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.

Dependent claims 2-11 also do not integrate the abstract idea into a practical application. Notably, claims 2-11 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-11 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-11 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-11 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-11 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 12-19 appear to include similar subject matter as in claims 1-11 as discussed above. More specifically, independent claim 12 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-11 equally apply and therefore stand rejected.

Claim 20 appear to include similar subject matter as in claim 1 as discussed above. More specifically, independent claim 20 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claim 1 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Mathias, Lambert, et al (U.S. 2017/0278514 and known hereinafter as Mathais).

As per claim 1, Mathias teaches a computer-implemented method, comprising:
converting an input question into a vector form using trained word embeddings (e.g. Mathais, see paragraph [0028], which discloses receiving audio data corresponding to a user query, where the system then converts the audio data into text using at least one machine learning trained model.);
constructing a type similarity matrix using a predetermined ontology (e.g. Mathais, see paragraphs [0034-0036], which discloses the audio data is used as input to perform ASR, where the ASR converts audio data into text data representing the words of the speech contained in the ; and
determining a score for all possible types for the input question, based on the input question in vector form and the type similarity matrix (e.g. Mathais, see paragraph [0035], which discloses a confidence score is provided to each likelihood that a particular set of words match those spoken in utterance.). 

As per claim 12, Mathias teaches a computer program product for performing fine-grained question type classification, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se (e.g. Mathias, see Figure 12, which illustrates a processor), the program instructions executable by a processor to cause the processor to perform a method comprising: 
converting an input question into a vector form using trained word embeddings (e.g. Mathais, see paragraph [0028], which discloses receiving audio data corresponding to a user query, where the system then converts the audio data into text using at least one machine learning trained model.);
constructing a type similarity matrix using a predetermined ontology (e.g. Mathais, see paragraphs [0034-0036], which discloses the audio data is used as input to perform ASR, where the ASR converts audio data into text data representing the words of the speech contained in the audio data, where the utterance is based on the similarity between the utterance and preestablished language models.); and
determining a score for all possible types for the input question, based on the input question in vector form and the type similarity matrix (e.g. Mathais, see .

As per claim 20, Mathias teaches a system, comprising: 
a processor (e.g. Mathias, see Figure 12, which illustrates a processor); and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (e.g. Mathias, see Figure 12, which illustrates a processor coupled to memory.), the logic being configured to: 
converting an input question into a vector form using trained word embeddings (e.g. Mathais, see paragraph [0028], which discloses receiving audio data corresponding to a user query, where the system then converts the audio data into text using at least one machine learning trained model.);
constructing a type similarity matrix using a predetermined ontology (e.g. Mathais, see paragraphs [0034-0036], which discloses the audio data is used as input to perform ASR, where the ASR converts audio data into text data representing the words of the speech contained in the audio data, where the utterance is based on the similarity between the utterance and preestablished language models.); and
determining a score for all possible types for the input question, based on the input question in vector form and the type similarity matrix (e.g. Mathais, see paragraph [0035], which discloses a confidence score is provided to each likelihood that a particular set of words match those spoken in utterance.).

As per claims 2 and 13, Mathias teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein the input (e.g. Mathias, see paragraph [0077], which discloses LSTM model.). 

As per claims 3 and 14, Mathias teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein the type similarity matrix is created for the predetermined ontology (e.g. Mathais, see paragraphs [0034-0035], which discloses a similarity between the utterance and the preestablished language models.). 

As per claims 4 and 15, Mathias teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein labeled nodes within the predetermined ontology are restructured and reformatted into the type similarity matrix (e.g. Mathias, see paragraphs [0090-0092], which discloses a global knowledge data sources is provided, where a large ontology of facts in an existing knowledge base may allow for a large number of entities to be modeled based on actual utterances.). 

As per claims 5 and 16, Mathias teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein each of a plurality of vectors are created within a Euclidean vector space to represent an associated type within the predetermined ontology, where a proximity of the vectors within the Euclidean vector space is associated with a similarity of the vectors (e.g. Mathais, see paragraphs [0035-0038], which discloses feature vector techniques may be used where the information within the audio data may be contained in feature vectors that are processed to determine similarity between the utterance and the text associated with the utterance.). 

Mathias teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein the type similarity matrix is created utilizing a low rank decomposition method such as SVD on top of a co-occurrence matrix (e.g. Mathais, see paragraphs [0035-0038], which discloses feature vector techniques may be used where the information within the audio data may be contained in feature vectors that are processed to determine similarity between the utterance and the text associated with the utterance.).

As per claims 7 and 18, Mathias teaches the computer-implemented method of claim 1 and the computer program product of claim 12, respectively, wherein an attenuation layer within a neural network classifier performs matrix multiplication between the input question in vector form and the type similarity matrix to determine a vector of possible types for the input question (e.g. Mathias, see paragraph [0077], which discloses using a recurrent neural network as a classifier to perform matrix multiplication.). 

As per claims 8 and 19, Mathias teaches the computer-implemented method of claim 7 and the computer program product of claim 18, respectively, wherein the vector of possible types for the input question has a predetermined number of dimensions that is equivalent to a number of possible types for the input question (e.g. Mathias, see paragraphs [0090-0092], which discloses a global knowledge data sources is provided, where a large ontology of facts in an existing knowledge base may allow for a large number of entities to be modeled based on actual utterances.). 

As per claim 9, Mathias teaches the computer-implemented method of claim 1, wherein a list of question-answer pairs is compared the predetermined ontology to determine a list of potential types for each answer within each question-answer pair, to construct a list of question-type pairs that act as training data (e.g. Mathais, see paragraph [0023], which discloses NLU query answering system that includes QA pairs that are used to be trained in providing answers to questions.). 

As per claim 10, Mathias teaches the computer-implemented method of claim 1, further comprising: 
(e.g. Mathais, see paragraphs [0034-0036], which discloses the audio data is used as input to perform ASR, where the ASR converts audio data into text data representing the words of the speech contained in the audio data, where the utterance is based on the similarity between the utterance and preestablished language models.); and
minimizing the difference during a training phase of a neural network which modifies parameters of the neural network (e.g. Mathias, see paragraph [0077], which discloses using a recurrent neural network as a classifier to perform matrix multiplication.). 

As per claim 11, Mathias teaches the computer-implemented method of claim 10, further comprising back-propagating a loss value for the input question through the neural network (e.g. Mathias, see paragraph [0077], which discloses using a recurrent neural network as a classifier to perform matrix multiplication.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 15, 2022